DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 11/10/2020 are deemed acceptable for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " the predetermined flight properties for the virtual aircraft".  There is insufficient antecedent basis for this limitation in the claim. Claim 5 will be understood as the method according to claim [[3]] 4.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suiter et al. (US 20140343765 A1), hereinafter Suiter.

Regarding claim 1, Suiter teaches a method for visualizing an effect of wind on an aircraft travel, the method comprising:
	determining at least one wind speed and wind direction for a predefined airspace (Fig. 3 and [0052] “the system may monitor dynamic values for any given point along the flight path, including: … atmospheric conditions such as air pressure/temperature and wind speed/direction”), 
	identifying a predefined travel route of at least one selected aircraft within the predefined airspace (Fig. 23; 240 flight plan), 
	calculating at least one reference distance flown by the at least one selected aircraft along a route segment of the travel route in a predefined reference time interval ((Fig.23; 214 “target radius”, Fig.3, Fig.4A and 4B; par. [0059] - The land-immediately target radius 214 reflects the aircraft's glide capability in an engines-out state, i.e. it reflects a distance flown by the aircraft in a "predefined reference time interval" until the aircraft will crash), wherein the calculating uses:
	at least one air speed of the at least one selected aircraft at the route segment ([0052] “airspeed”), 
	the determined wind speed (Fig. 3; 216 [0058] “the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216”. [0052] wind speed) , and
	the determined wind direction  (Fig. 3; 216 [0058] “the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216”. [0052] wind direction), 
	displaying the predefined travel route or the route segment (Fig. 23; 240 flight plan); and
	indicating the at least one reference distance on the displayed predefined travel route or route segment (Fig. 23; 214 “target radius”).

Regarding claim 4, Suiter teaches the method according to claim 1, wherein:
	a virtual aircraft is chosen as one of the at least one selected aircraft ([0045] “The apparatus includes a database of information from which is extracted a dataset that is static relative to any given flight at the point of departure (a "flight" referring to a set whose elements are: an aircraft; one or more pilots; an initial, unexecuted flight plan; and enroute flight path conditions, both dynamic and static”); and
	for the virtual aircraft, a generic flight is predetermined having predetermined flight properties at least for the air speed ([0045] “the aircraft's position, heading, and airspeed”) and the travel route  (Fig. 23; 240 flight plan).

Regarding claim 5, Suiter teaches the method according to claim [[3]] 4, Suiter teaches wherein the predetermined flight properties for the virtual aircraft has average properties and a constant air speed ([0045] “benchmark values as determined by the aircraft's flight envelope and flight plan”).

Regarding claim 7, Suiter teaches the method according to claim 1, wherein the at least one selected aircraft is a plurality of selected aircrafts ([0045] “in concert with dynamic data relative to a particular point along the flight path, including: the aircraft's position, heading, and airspeed; its performance relative to benchmark values as determined by the aircraft's flight envelope and flight plan”)), wherein the method comprises:
	for each selected aircraft of the plurality of selected aircrafts a trajectory is determined ([0045] “flight path, including: the aircraft's position, heading, and airspeed”);
and 
	each trajectory incorporates:
		the determined wind speed  (Fig. 3; 216 [0058] “the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216”. [0052] wind speed),
		the determined wind direction  (Fig. 3; 216 [0058] “the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216”. [0052] wind speed), 
		an altitude profile ([0052] “altitude above sea level”), and
		an airspeed profile ([0045] “airspeed”), 
	each trajectory is displayed in a map view as a graph, wherein at least part of the displayed trajectory comprises predicted or predetermined values in the future (Fig. 23; 240), and
	each displayed trajectory comprises markers indicating the at least one reference distance on the graph  (Fig. 23; 214 “target radius”).

Regarding claim 8, Suiter teaches the method according to claim 1, wherein:
	for each selected aircraft, a plurality of reference distances is calculated and indicated on the displayed predefined travel route or route segment in a row (Fig. 3; 214 and Fig. 3; 216), and
	each reference distance is calculated for a same reference time interval ((Fig.23; 214 “target radius”, Fig.3, Fig.4A and 4B; par. [0059] - The land-immediately target radius 214 reflects the aircraft's glide capability in an engines-out state, i.e. it reflects a distance flown by the aircraft in a "predefined reference time interval" until the aircraft will crash).

Regarding claim 9, Suiter teaches the method according to claim 1, wherein:
	for each selected aircraft:
		a predefined travel route or route segment is chosen, comprising at least two sections having different directions (Fig. 13, 202a), and
		at least one reference distance is calculated and indicated for each section (Fig. 13, 202a 
    PNG
    media_image1.png
    333
    468
    media_image1.png
    Greyscale
).

Regarding claim 10, Suiter teaches the method according to claim 1, wherein:
	for each selected aircraft, the at least one reference distance is indicated by at least one indication of the list comprising:
	digits given along the displayed predefined travel route or route segment indicating each reference distance, and
	markers provided in a row along a graph in a map view, the graph representing the travel route or route segment (
 Fig. 13, 202a 
    PNG
    media_image1.png
    333
    468
    media_image1.png
    Greyscale
).

Regarding claim 11, Suiter teaches the method according to claim 1, wherein:
	for each selected aircraft, the at least one reference distance is indicated by a plurality of markers provided along a graph in a map view, the graph representing the travel route or route segment, wherein the markers are indicating reference distances in a row, the row is set with respect to at least one feature of the list comprising:
	the row is set prior landing with a last marker representing a point of landing, the row is set starting from a predefined route point of the travel route, with a first marker representing the route point, the row is set starting from a current point in time, with a first marker representing the position of the selected aircraft at said point in time, and
	the row is set from a first point in time of a set of points in time of equal time intervals, with a first marker representing the position of the selected aircraft at the first point of time of the set of points in time, wherein for each selected aircraft the same set of points in time is used  (
 Fig. 13, 202a 
    PNG
    media_image1.png
    333
    468
    media_image1.png
    Greyscale
).

Regarding claim 12, Suiter teaches the method according to claim 1, wherein:
	determining at least one wind speed and wind direction is implemented by determining a three-dimensional wind-field  (Fig. 3; 216 [0058] “the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216”. [0052] altitude above sea level … wind speed/direction) or a four-dimensional wind-field, and
	the predefined airspace is defined by a plurality of three-dimensional (Fig. 3; 216 and 216) or four-dimensional positions, wherein:
		a three-dimensional position is defined by a horizontal position (Fig. 3; 200 shows location between landing strips) and an altitude ([0052] altitude above sea level), and a four-dimensional position is defined by a horizontal position, an altitude and time, and
		the three-dimensional wind-field or the four-dimensional wind-field assigns a wind speed and wind direction to each three-dimensional position (Fig. 3 215 wind effected target radius) or four-dimensional position, respectively.

Regarding claim 13, Suiter teaches the method according to claim 1, wherein the calculating further uses an altitude of the selected aircraft  ([0052] altitude above sea level).

Claim 14 and 15 are a device for visualizing an effect of wind on aircraft travel, the device comprising:
a determination circuit (taught by Suiter [0013] “an onboard computer processor”),  an identification circuit (taught by Suiter [0013] “an onboard computer processor”), a calculation circuit (taught by Suiter [0013] “an onboard computer processor”), a display device (taught by Suiter [0013] “a display system”) and a controller (taught by Suiter [0013] “an onboard computer processor”) for performing the methods of claims 1 and 13 respectively. The limitations are substantially the same therefore rejected for the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suiter in view of (1728 Software systems, “Airplane Algebra Calculator”[online], July 5, 2017[retrieved on 2022-07-09]), hereinafter 1728.org.

Regarding claim 2,  Suiter teaches the method according to claim 1.
	Suiter does not teach wherein:
	for an aircraft traveling in a flight direction with an airspeed v, the reference distance Ad is calculated using the formula

 
    PNG
    media_image2.png
    20
    153
    media_image2.png
    Greyscale
 
	with vw defining a wind speed component in the flight direction, and
	At defining the predefined reference time interval.

	1728.org teaches for an aircraft traveling in a flight direction with an airspeed v, the reference distance Ad is calculated using the formula
 
    PNG
    media_image2.png
    20
    153
    media_image2.png
    Greyscale
 
	with vw defining a wind speed component in the flight direction, and
	At defining the predefined reference time interval.( p, 3 shows finding a change in distance using velocity, wind speed and time)

    PNG
    media_image3.png
    503
    450
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the formula for finding a reference distance as taught by 1728.org, for the distance of flight in Suiter. One of ordinary skill in the art would have been motivated to use a known formula to yield predictable results of obtain the correct distance over time.

Regarding claim 3, Suiter in view of 1728.org teaches the method according to claim 2.
	Suiter does not teach wherein for calculating the predefined reference distance, the wind speed and wind direction are represented by a head wind or tail wind.
	
	1728.org teaches wherein for calculating the predefined reference distance, the wind speed and wind direction are represented by a head wind or tail wind (p.1 “Algebra Problems concerning airplanes traveling with tailwinds, against headwinds, etc. are quite common (and quite tricky)” p.3 “the plane flies for 6 hours against the wind and on your return trip, it flies for 5 hours with the wind”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the formula for finding a reference distance as taught by 1728.org, for the distance of flight in Suiter. One of ordinary skill in the art would have been motivated to use a known formula to yield predictable results of obtain the correct distance over time.



Regarding claim 6, Suiter in view of 1728.org teaches the method according to claim 3, wherein at least one current aircraft is chosen as one of the selected aircraft; and
	for each current aircraft, actual flight properties of said aircraft are used, at least for the air speed and for the travel route ([0045] “the system continually processes dataset components in concert with dynamic data relative to a particular point along the flight path, including: the aircraft's position, heading, and airspeed; its performance relative to benchmark values as determined by the aircraft's flight envelope and flight plan; and current cabin, flight, and engine conditions (including emergency states that might require an unscheduled landing)”).


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668